Exhibit AIRLINE INTELLIGENCE SYSTEMS INC. (A Development Stage Company) Consolidated Financial Statements As at December 31, 2009 and 2008 and for the years ended December 31, 2009, 2008 and 2007 and the period from December 7, 2005 (inception) to December 31, 2009 AIRLINE INTELLIGENCE SYSTEMS INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS INDEX PAGE Report of Independent Registered Public Accounting Firm 3 Consolidated Financial Statements Consolidated Balance Sheets At December 31, 2009 and December 31, 2008 4 Consolidated Statements of Operations For the years ended December 31, 2009, 2008 and 2007 and for the period from December 7, 2005 (inception) to December 31, 2009 5 Consolidated Statements of Shareholders’ Deficit For the period from December 7, 2005 (inception) to December 31, 2009 6 Consolidated Statements of Cash Flows For the years ended December 31, 2009 and 2008 and 2007and for the period from December 7, 2005 (inception) to December 31, 2009 7 Notes to the Consolidated Financial Statements 8-46 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Airline Intelligence Systems Inc.: We have audited the consolidated balance sheets of Airline Intelligence Systems Inc. and its subsidiaries (collectively referred to as the “Company”) as of December 31, 2009 and 2008, the related consolidated statements of operations, shareholders’ deficit and cash flows for each of the three years in the period ended December 31, 2009 and the period from December 7, 2005 (inception) to December 31, 2009.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Airline Intelligence Systems Inc. and its subsidiaries as of December 31, 2009 and 2008 and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2009 and the period from December 7, 2005 (inception) to December 31, 2009, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company’s recurring losses, shareholders’ deficit, and inability to fully commercialize its technologies to permit adequate capital resources to fund planned operations raise substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also discussed in Note 2 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Meyers Norris Penny LLP Meyers
